Title: To Thomas Jefferson from Joseph Fay, 7 May 1793
From: Fay, Joseph
To: Jefferson, Thomas



Dear Sir
Bennington 7th. May 1793

Your favours of the 18th. and 2lst. March, I had the honor to receive, and altho I should have been happy to have had you joined our Company, yet the reasons you offer against it are highly satisfactory and such as I sincerely wish Governed all our public Servants.
I send two of the last Quebec papers, and shall send more as they  come forward. If it will not give you too much trouble I should be glad to recieve the Philadelphia papers in Return. And whatever the difference in the expence shall appear I will chearfully pay.
The Acts of the last Session of Congress, and the journals of the Senate have not yet been received, those which are designed for Vermont, I would thank you to direct to my Care as I have the Governors directions to keep one set for the use of the Council, and to forward the other to him. I am Dear Sir with Sentiments of Gratitude and respect your obedient Servant

Joseph Fay

